Title: To James Madison from John Gavino, 6 June 1804 (Abstract)
From: Gavino, John
To: Madison, James


6 June 1804, Gibraltar. No. 152. “I had the honor of adressing you the 28. Ulto: No: 151 with Copy of a Paragraph from Consul Simpson of Tangiers Letter to me 27: ditto per Copy anexd.
“This day in the course of Conversation with Hamet Bigia the Empr: of Morroccos Agent he told me had orders from his Master to Purchase some Cables & ca: for his Cruisers and that His Majesty intended sending the Mesoda to Tripoly, which will Communicate to Comodor Prible & Consul Simpson.
“I now beg leave to inclose you my Account of Expenditure & Vouchers [not found] from 31st: Decr: 1802 to 31st: do: 1803 amounting to $228:66 Cents to the Debit of your Department which Please direct being Credited me, & for which have this day drawn on you a 30 d/s to my order which no doubt will be honourd and closes same.
“I beg leave to trouble you with the inclosed for the Treasury Department, to be transmitted there, as it accompanys my Account of Expenditure for Seamen in distress from P[ri]mo: May 1803 to 31st: do: 1804, Had it not been for Herolds Hospital accounts, the charge against the Department would only have been $3:25. No Seaman having been discharged here since the New Law took place, and such Straglers as have appeard, Births were providd them in our State and Merchant Vessels.”
Adds in a postscript: “A few days ago I received a Packet from your Dept: forwarded from Alicante with Inclosures for Consuls Lear, Simpson Davis &ca. which shall be forwarded.”
